Citation Nr: 1648341	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  11-16 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine disability, and, if so, whether service connection is warranted.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected PTSD.



REPRESENTATION

Appellant (Veteran) represented by:	Karl Kazmierczak, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to October 1988 and from December 1989 to May 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of several ROs.  The Veteran relocated repeatedly during the pendency of his appeals and his claims are now under the original jurisdiction of the RO in St. Petersburg, Florida.  

During the pendency of the appeal, an increased evaluation from 30 percent to 50 percent was granted for PTSD effective the date of claim for an increased rating in August 2008.  The Veteran continues to disagree with the assigned rating.  

The Veteran testified before the undersigned at an October 2015 hearing at the RO.  A transcript has been associated with the file.  The Veteran's attorney requested that the record be held open for 60 days to submit additional evidence.  To the extent that additional evidence was received, the Board makes only favorable findings or remands.  As such, the file need not be returned to the RO for initial consideration.  See 38 C.F.R. § 20.1304(c) (2015).

The Board notes that the RO also determined that prior claims for service connection for headaches and hypertension had been finally denied; however, under intervening case-law, the Board concludes that those original claims remain pending.  The Veteran filed original claims for service connection for hypertension and headaches in August 2007.  These claims were denied in a January 2008 rating decision.  The Veteran was notified of this decision and his procedural and appellate rights in January 2008.  The Veteran filed an unrelated claim for an increased rating for PTSD in August 2008.  In the course of developing that claim, additional evidence was received in September and October 2008.  Accordingly, the August 2007 claims remained pending and should have been readjudicated.  See Beraud v. McDonald, 766 F.3d 1402 (Fed. Cir. 2014).  This did not occur until they were readjudicated in the instant rating decision now on appeal.  As a result, the Board concludes that the original claims for service connection for hypertension and headaches remain open to direct de novo review and that reopening is not required.  The Board will address both issues on the merits below.

The issues of entitlement to service connection for a cervical spine disability and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Unappealed rating decisions of January 1993 and January 2004 denied the Veteran's claim of entitlement to service connection for a cervical spine disability.

2.  Additional evidence received since the 2004 rating decision is neither cumulative nor redundant, addresses the grounds of the prior final denial, and raises the possibility of substantiating the appellant's claim for service connection for a cervical spine disability.

3.  The Veteran has a diagnosis of chronic migraine headaches, which have been continuously symptomatic since service separation.  

4.  The Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas.

5.  The Veteran's PTSD has not been manifested by total occupational and social impairment.

6.  The Veteran's service-connected PTSD renders him unable to secure or follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  The January 1993 and January 2004 rating decisions, denying the claim of service connection for a cervical spine disability, became final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  The criteria for reopening the claim of service connection for a cervical spine disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for service connection for migraines have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

4.  The criteria for a rating of 70 percent, but no higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.130, Diagnostic Code (DC) 9411 (2015).

5.  The criteria for TDIU have been met based on PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As to the cervical spine disability, migraine headaches, PTSD rating at 70 percent, and TDIU issues, the Board makes only favorable findings.  As such, there can be no prejudicial duty to notify or duty to assist error.  

To the extent that the Board denied a 100 percent rating for PTSD, the Board finds that there were no errors of the duties to notify or assist.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The Veteran is also represented by an accredited attorney who has not identified any error of notice or assistance even though the record was held open after the 2015 Board hearing for the purpose of receiving evidence and argument.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (an appellant may waive notice and assistance errors by failing to argue them to VA during the course of an appeal).  At most, the Board notes that the Veteran reported receiving SSA disability benefits, the supporting evidence for which could be relevant to the degree of impairment caused by his PTSD.  As discussed at length below, the Board finds the Veteran is not credible on this point and that the SSA benefits relate to a non-service-connected heart disability.  There is no benefit which flows to the Veteran by delaying adjudication of the PTSD claim by remanding to obtain irrelevant evidence.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II. New and Material Evidence

The Veteran filed previous claims for service connection for a cervical spine disability.  The Veteran originally filed a claim upon separation from his last period of active duty which was denied in a January 1993 rating decision.  The Veteran filed a second claim in October 2003.  The RO denied reopening of the claim in a January 2004 rating decision.  The Veteran was notified of each adverse decision and his procedural and appellate rights in a letter sent to his then-address of record.  The Veteran did not respond to either decision within one year nor was evidence received within one year of either decision.  The Board concludes that the 1993 and 2004 rating decisions are final.  

The Board finds that new and material evidence has been received as to the cervical spine disability claim.  The 1993 rating decision denied the original claim because the Veteran had an injury of the cervical spine which was acute and resolved.  The 2004 rating decision denied reopening for lack of new and material evidence.  Upon filing the instant claim, the Veteran submitted a March 2012 statement from a chiropractor that the Veteran had periodic flare-ups of a neck injury since service that required treatment.  As such, the Board concludes that reopening is warranted.  38 C.F.R. § 3.156(a).  The claim will be addressed on the merits below.  

III. Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Other organic diseases of the nervous system, which may include migraine headaches, are classified as "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  

The Veteran testified that he had headaches continuously since service.  In support of his appeal, he submitted a December 2007 statement, received in January 2008, from A.F., a friend.  A.F. reported that he had been the Veteran's roommate during service and that the Veteran occasionally complained of headaches during service and that he witnessed the Veteran "lying on his bed holding his head + whining about how bad his head was hurting...."  The Veteran was ultimately diagnosed with chronic migraine headaches in October 2008.

The Board notes that the contemporaneous service department records do not indicate the presence of headaches.  For example, a March 1992 report of medical history denied frequent or severe headaches, and he had a normal neurologic system on exam.  However, the Veteran applied to join the National Guard in 1999.  A December 1999 applicant medical prescreening form reflects that denied having applied for disability from a Federal Agency, even though the Veteran filed disability claims with VA soon after his 1992 separation from service.  As a result, the Veteran's truthfulness in the service department questionnaires is suspect.

The Board finds that the evidence in favor of continuity of symptomatology is at least in equipoise.  The Veteran is competent to report headaches during and since service and an independent witness has corroborated his account of headaches during service.  The evidence against consists of suspect statements from the Veteran in questionnaires.  The Board will resolve reasonable doubt in the Veteran's favor and find that the Veteran's migraine headaches have been continuously symptomatic since his service separation.  Service connection under 38 C.F.R. § 3.303(b) is warranted.  

IV. Increased Rating for PTSD

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  However, the American Psychiatric Association has determined that the GAF score has limited usefulness in the assessment of the level of disability.  Noted problems include lack of conceptual clarity and doubtful value of GAF psychometrics in clinical practice.  79 Fed. Reg. 45,093 (Aug. 4, 2014).  Moreover, the Veteran's treatment records are largely devoid of GAF scores.  Due to the change in medical practice and the absence of GAF scores in the record, the Board finds that the use of GAF scores is not useful in this case.

The Veteran's PTSD was evaluated as 50 percent disabling under 38 C.F.R. § 4.130, DC 9411.  The next highest rating of 70 percent is assigned for PTSD under DC 9411 where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation, obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

The record establishes impairment in mood.  At the filing of the August 2008 claim from which this appeal arises, the Veteran's now ex-wife filed a lengthy statement that the Veteran had become suspicious and paranoid, unmotivated to function, unable to hold down a job, isolating himself, avoiding talking to people even family members, neglecting his personal appearance and hygiene, among other things.  The statement is consistent with the Veteran's testimony in 2015 that he isolated himself, even from his children, was angry and anxious, and had lost interest in things that he used to do such as cooking and fishing.  At a private evaluation in April 2007, the Veteran reported symptoms of flashbacks, thinking often about what happened in the past, and sometimes feels like there are noises and sounds he heard while in service.  During psychological testing, the Veteran had a hard time dealing with his frustrations and conflicts.  He had difficulty modulating his feelings and venturing out under pressure situations.  The psychologist indicated that the Veteran would have problems dealing with people situations and that course work may be a real struggle in view of the profile presented and the conflicts he feels.  At a September 2008 VA examination, the Veteran reported symptoms of nightmares about three times a week, anxiety in crowds, intense distress at exposure to cues reminding him of his stressors, and efforts to avoid thoughts, feelings, or conversations associated with the trauma, markedly diminished interest or participation in significant activities, and hypervigilance.  Thus, the Board finds the Veteran has impairment in the area of mood.  

The record is limited regarding the Veteran's occupational and educational functioning.  The Veteran has had no employment since 2003, several years prior to the filing of the 2008 claim from which this appeal arises.  Accordingly, there is no direct evidence of the Veteran's on-the-job performance to consider.  The evidence pertaining to school functioning is limited.  March 2009 VA mental health outpatient notes indicate that the Veteran had pursued schooling in air conditioning but ultimately dropped out of the program.  Thus, the limited evidence shows that the Veteran was not able to adapt to the stresses of an educational environment.  

The record supports a finding of deficiencies in family relations.  During the pendency of this appeal, the Veteran divorced from his wife of 23 years in 2014.  After his divorce, the Veteran lived with a friend for six months, a cousin for four months, and another friend and her children for a year before he became homeless and was domiciled for 44 days in March and April 2015 paid for through VA's Grant and Per Diem program.  At that time he reported going through Chapter 7 bankruptcy.  While in the program, the Veteran was able to save some money from disability payments and rent an apartment with a friend.  Thus, although the Veteran has some family and social support, there are significant deficiencies in this area.  

Given the extent of the Veteran's intrusive thoughts and memories, nightmares, irritability, anger, paranoia, and social isolation, the criteria for a 70 percent disability rating for PTSD have been satisfied.  

The Board finds that the Veteran's PTSD is not productive of total social and occupational impairment.  

As noted, the Veteran's social functioning is impaired, with little contact with his family and the dissolution of his marriage.  However, the record also reflects that he did have some friends to stay within in 2014 and 2015 when he had no other place to stay.  The Veteran also reported having a girlfriend in December 2014 when making a statement in support of a sleep apnea claim which remains pending at the RO.  As a result the Board finds there is some retained social ability such that his impairment cannot be considered total.  

Similarly, the examination reports mentioned above do not indicate that the Veteran has a level of symptomatology that could be found to be total.  The Veteran manages his own money, although not well as shown by his bankruptcy filing.  In April 2015, the Veteran was discharged from the GPD program and among his goals was "I want to get a job" and he planned to seek employment after moving to Georgia.  The Veteran participated in an employment program while in the GPD and earned $660.  The evidence from the examination reports and the GPD program indicates that the Veteran retains some level of occupational functioning.  

The Veteran testified and the record supports, that he has not worked since 2003, several years prior to the filing of the 2008 claim from which this appeal arises.  The Veteran testified before the undersigned that he became disabled by his PTSD in 2003 which lead to Social Security Administration (SSA) disability benefits.  The Veteran's early mental health treatment records from 2005 show that he reported becoming disabled and receiving non-VA disability benefits due to cardiac sarcoidosis.  The Veteran's VA treatment records show that he began to be evaluated for heart problems in 2000.  He was ultimately diagnosed with sarcoidosis, with cardiac complications.  A July 2003 cardiovascular doctor's note indicates that the Veteran was not currently working.  The Veteran filed for service connection for sarcoidosis and heart problems, but these claims were denied and are not before the Board.  A November 2005 mental health note indicates that the Veteran was on non-VA disability for sarcoidosis.  The Board finds the contemporaneous reports of the reason for his non-VA disability benefits to be quite credible.  As a result, the Veteran's receipt of SSA disability benefits appears to be not the result of his PTSD.  

In short, although the Veteran's PTSD is productive of occupational and social impairment consistent with a 70 percent rating, the criteria for a 100 percent rating have not been shown.

The Board has considered whether staged ratings are appropriate.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The Board finds that the Veteran's PSTD symptoms have been consistent with a 70 percent rating for the entire relevant time period here on appeal.  The Veteran's key PTSD symptoms-particularly his intrusive thoughts and memories, nightmares, irritability, anger, and social isolation-have been longstanding in nature, and the record does not indicate any significant increase or decrease in such symptoms at any point during the appeal period.  Moreover, as explained above, symptoms warranting a 100 percent rating have not been shown.  Accordingly, staged ratings are not warranted, and the 70 percent rating the Board has assigned is appropriate for the entire period here on appeal.

V. Entitlement to TDIU

The Board observes initially that the matter of TDIU was raised in the Veteran's VA Form 9 for his appeal for an increased rating for PTSD.  The Board has jurisdiction to consider this issue as an alternative theory of the increased rating appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

A total disability rating based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability or as a result of two or more disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).  In light of the Board's grant of a 70 percent rating for PTSD above, the Veteran meets the minimum percentage requirements for a TDIU under 38 C.F.R. § 4.16(a).  

The Veteran argues that he was entitled to TDIU because he was receiving SSA disability benefits because of his service-connected disability.  See June 2011 VA Form 9.  As discussed, the Veteran reported his SSA benefits were based on heart disease in the course of medical treatment.  The Board turns to consider other evidence pertaining to employability.  

The Veteran's vocational and educational history tends to show that the Veteran is not able to obtain or retain substantially gainful employment.  He has not had steady employment since 2003.  His attitude toward training programs as reported in 2008 by his ex-wife and in the 2007 examination report supports the notion that the Veteran has great difficulty adapting to the stresses of a work environment due to his suspicion and paranoia brought on by his PTSD.  As mentioned above, the Veteran participated in an employment program while in the GPD and earned $660.  This amount does not begin to approach the poverty threshold for a single person and is best seen as marginal employment through a rehabilitation program only.  It does not constitute evidence of substantially gainful employment.  

Given the Veteran's persistent inability to obtain employment over the course of the near decade of this appeal, the Board will resolve reasonable doubt in favor of the Veteran and find that his PTSD prevents him from obtaining or retaining substantially gainful employment.  38 C.F.R. § 3.102.  Accordingly, the Veteran's service-connected disabilities prevent him from obtaining and retaining substantially gainful employment.  TDIU is therefore warranted.  38 C.F.R. § 4.16(a).


ORDER

Reopening of the claim of entitlement to service connection for a cervical spine disability is granted.

Entitlement to service connection for migraine headaches is granted.

Entitlement to a disability rating of 70 percent, but no higher, for PTSD is granted.

Entitlement to TDIU is granted. 


REMAND

The Board must remand the cervical spine disability and hypertension issues for additional development.  

A.  Cervical Spine Disability

The controversy regarding the Veteran's cervical spine appeal is whether his current cervical spine disability may be related to service - the "nexus" element of service connection.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  A March 2016 CT scan showed uncovertebral and facet hypertrophy at the C4-C5 and C5-C6 levels with moderate right foraminal narrowing.  Ossification of the stylohyoid ligaments was also shown.  The Veteran was treated in November 1985, during his first period of service, for neck pain which began after an injury while playing basketball.  The first two elements of service connection are satisfied.  The matter was denied by the RO based on the third, "nexus" element. 

The Veteran submitted a March 2012 statement from a R.E.B., a chiropractor, who indicated that the Veteran had an ongoing neck injury that occurred while playing basketball.  Given that the Veteran has more than one disability in the anatomical region of the neck and that R.E.B. is not a medical doctor, the Board finds that the criteria are met for provision of a VA medical opinion under the duty to assist.  38 C.F.R. § 3.159(c)(4).  

B. Hypertension

The Veteran contends that he has hypertension as a result of his service-connected PTSD.  The Veteran's file was forwarded for a VA medical opinion in 2015.  The resulting August 2015 opinion indicates that PTSD would not be expected to result in the development of hypertension and that the PTSD did not aggravate the hypertension.  Unfortunately, the opinion as to aggravation misunderstands the standard for aggravation.  The rationale given is that, because there have been no complications associated with the hypertension, no aggravations have arisen from the PTSD.  The hypertension needs only to have been worsened beyond the normal progression of the disease.  Because the rationale focuses on complications rather than progression, it is inadequate.  The Board remands for a second opinion.

C. Additional Development

The Veteran is receiving ongoing medical care through VA and treatment records up to July 2015 are associated with the claims file.  The Veteran's treatment records pertaining to cervical spine disorders and hypertension from July 2015 should be associated with the record.  

For the sake of completeness, the Board also instructs that the Veteran's SSA records related to his successful disability benefits claim be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records pertaining to cervical spine disabilities and hypertension from July 2015 to the present.  Note that the file reflects ongoing treatment from VA facilities associated with the Orlando, Florida, VA Medical Center. If any VA treatment records generated since July 2015 are unavailable, clearly document that unavailability in the claims file and notify the Veteran.

2.  Attempt to obtain any medical records relied upon by the SSA in adjudicating the Veteran's claim for SSA disability benefits.  If additional records cannot be obtained, issue a formal determination that they do not exist or that further efforts to obtain them would be futile; include such documentation in the claims file and notify the Veteran.  38 C.F.R. § 3.159 (e) (2015).

3.  After the above development is completed, request a records review and medical opinion from a qualified clinician.  The entire claims file should be made available to and be reviewed by the clinician.

If the reviewing clinician determines that a physical examination is necessary, one must be scheduled.

The reviewing clinician should specifically respond to the following questions:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's uncovertebral and facet hypertrophy at the C4-C5 and C5-C6 levels with moderate right foraminal narrowing or stylohyoid ligament ossification had its onset during active service or is related to any incident of military service?

(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was aggravated beyond the ordinary course of the disease by his service-connected PTSD?

All findings, along with a complete rationale for any opinions expressed, should be set forth in the examination report.  If the reviewing clinician cannot provide any of the requested opinions without resorting to speculation, she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues remaining on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his attorney with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


